Opinion issued May 17, 2007

 



 





In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-06-00372-CR
____________

JOYNETTA YVETTE BLAINE, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 209th District Court 
Harris County, Texas
Trial Court Cause No. 1010908



MEMORANDUM  OPINION
	Appellant, Joynetta Yvette Blaine, pleaded guilty to the offense of murder, (1) and
the trial court, after a pre-sentence investigation hearing, assessed her punishment at
confinement for 55 years.  We affirm.
	Appellant's counsel on appeal has filed a brief stating that the record presents
no reversible error, that the appeal is without merit and is frivolous, and that the
appeal must be dismissed or affirmed.  See Anders v. California, 386 U.S. 738, 87
S. Ct. 1396, (1967). The brief meets the requirements of Anders by presenting a
professional evaluation of the record and detailing why there are no arguable grounds
for reversal.  Id. at 744, 87 S. Ct. at 1400; see also High v. State, 573 S.W.2d 807, 810
(Tex. Crim. App.1978). 
	Counsel represents that she has served a copy of the brief on appellant. 
Counsel also advised appellant of her right to examine the appellate record and file
a pro se brief.  See Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991). 
More than 30 days have passed, and appellant has not filed a pro se brief.  Having
reviewed the record and counsel's brief, we agree that the appeal is frivolous and
without merit and that there is no reversible error.  See Bledsoe v. State, 178 S.W.3d
824, 826-27(Tex. Crim. App. 2005).  

	We affirm the judgment of the trial court and grant counsel's motion to
withdraw. (2) 
PER CURIAM

Panel consists of Chief Justice Radack, and Justices Jennings and Bland.
Do not publish.  Tex. R. App. P. 47.2(b).









1.    	See Tex. Pen. Code Ann. § 19.02(a) (Vernon Supp.2005).
2.    	Appointed counsel still has a duty to inform appellant of the result of this appeal and
that she may, on her own, pursue discretionary review in the Texas Court of Criminal
Appeals.  See Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim. App. 2005).